NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN L. MCDONALD,
Claimant-Appellant, ‘
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7073 `
Appeal from the United States Court of Appea1s for
Veterans C1aims in case no. 08-2258, Judge Wi1liam A.
Moorman.
ON MOTION
ORDER
Upon consideration of John L. McD0na1d’s motion for
a 45-day extension 0fti111e, until June 2, 2011, to file his
brief
IT ls ORDERED THAT:
The motion is granted

MCDONALD v. DvA 2
FOR THE COURT
APR 1 8 Z[l]1 131 Jan H@rba1y
Date Jan Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
Meredyth Cohen Havasy, Esq.
821 men
u.s. count oF APPEALs ma
me FEnEnAL_crRcu\T '
APR 1 8 2011
JAN HDRB-‘-\L¥
BLEN(